Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered. At the bottom of page 8 of Applicant’s Remarks, Applicant has argued that the layer 85 of the Huh reference is an inorganic layer rather than a stress control layer.  This argument is respectfully found to be not persuasive because claim 1 does not recite a stress control layer. Applicant has also argued that the layer 85 in the Huh reference is not directly in physical contract with both an adjacent organic layer and an adjacent inorganic layer. This argument is respectfully not found to be persuasive because Huh was not relied upon for the teaching of this feature, but rather a secondary reference was relied upon for the teaching of this feature (MPEP 2145(IV) Arguing against references individually).  Applicant has amended claim 1 to include “wherein the packaging unit further comprises a definition structure locating on and being directly in physical contact with the inorganic material layer, and extending around the periphery of the organic material layer and the fluorine-doped diamond-like carbon layer, wherein the organic material layer and the fluorine-doped diamond-like carbon layer of the packaging unit are located in a region defined by the definition structure, and wherein the definition structure is directly in physical contact with surfaces of both the fluorine-doped diamond-like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device.”  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 6-10 , 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al (US 2011/0122486 A1)(“Busch”) in view of Padiyath et al (US 2007/0020451 A1)(“Padiyath”).
Busch discloses an OLED display substrate, as Busch discloses in Fig. 1 a substrate with the layers on the substrate and the device is an OLED (para. 0045  and 0049 and Fig. 1) and the structure is for a barrier for an OLED (para. 0005)  providing protection from diffusion and aging  (para. 0045)including 
An OLED device on a base substrate and  packaging units covering the device, as the packaging is shown in Fig. 1 as B (para. 0049)
Including an inorganic material layer, an organic material layer, a diamond like carbon layer between the inorganic and organic layers and in direct physical contact with both layers, as Busch discloses in Fig. 1 additional layers such as an adhesive layers for example to ensure adhesion of the core layers to the other layers (para. 0049 and Fig.), the core layers and matrix layers and adhesive layers being repeated many times (para. 0049)
The packaging unit includes definition structure locating the inorganic layer extending around the periphery of the organic material layer and the diamond like carbon layer, the organic and diamond like carbon layers in a region defined by the definition structure  and the definition structure directly in physical contact with surfaces of both the diamond like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device, as Busch discloses the barrier structure covers and seals the device such as the OLED (para. 0126) providing a barrier and protection from ingress of moisture and gases .(para. 0045), including from the edge of the substrate as shown in Fig. 1 which shows at the right edge for example of Fig. 1 (para. 0049), the layers extend across the substrate, and are pointed out in Fig. 1 at the edge of the substrate, which is a disclosure that the layers extend to the edge of the substrate.
Busch discloses the diamond like carbon may contain F and/or O or N or Si or Ag (para. 0092).  
Padiyath, in the same field of endeavor of barrier multilayer stacks (Abstract) for OLED (para. 0002 and 0023), discloses that the addition of fluorine is particularly useful addition to DLC (diamond-like carbon) coating in enhancing the barrier properties of DLC coatings (para. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Paiyath with the device disclosed by Busch and therefore to have chosen fluorine as the additive in the DLC coating disclosed by Busch because  Padiyath discloses the benefit of choosing fluorine as the additive to the DLC barrier coating.
Re claim 2:  Busch discloses a plurality of packaging units as Busch discloses an  OLED device on a base substrate and  packaging units covering the device, as the packaging is shown in Fig. 1 as B (para. 0049) including an inorganic material layer, an organic material layer, a diamond like carbon layer between the inorganic and organic layers and in direct physical contact with both layers, as Busch discloses in Fig. 1 additional layers such as an adhesive layers for example to ensure adhesion of the core layers to the other layers (para. 0049 and Fig.), the core layers and matrix layers and adhesive layers being repeated many times (para. 0049).
Re claim 4:  Busch discloses the layers are 0.5 to 30 nm (para. 0028), which overlaps the recited thickness, therefore the recited thickness if obvious (MPEP 2144.05).
Re claim 6:  Busch discloses a definition structure formed of DLC, as Busch discloses a definition structure locating the inorganic layer extending around the periphery of the organic material layer and the diamond like carbon layer, the organic and diamond like carbon layers in a region defined by the definition structure  and the definition structure directly in physical contact with surfaces of both the diamond like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device, as Busch discloses the barrier structure covers and seals the device such as the OLED (para. 0126) providing a barrier and protection from ingress of moisture and gases .(para. 0045), including from the edge of the substrate as shown in Fig. 1 which shows at the right edge for example of Fig. 1 (para. 0049), the layers extend across the substrate, and are pointed out in Fig. 1 at the edge of the substrate, which is a disclosure that the layers extend to the edge of the substrate.
Re claim 7:  Busch discloses the definition structure includes DLC, as Busch discloses a definition structure locating the inorganic layer extending around the periphery of the organic material layer and the diamond like carbon layer, the organic and diamond like carbon layers in a region defined by the definition structure  and the definition structure directly in physical contact with surfaces of both the diamond like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device, as Busch discloses the barrier structure covers and seals the device such as the OLED (para. 0126) providing a barrier and protection from ingress of moisture and gases .(para. 0045), including from the edge of the substrate as shown in Fig. 1 which shows at the right edge for example of Fig. 1 (para. 0049), the layers extend across the substrate, and are pointed out in Fig. 1 at the edge of the substrate, which is a disclosure that the layers extend to the edge of the substrate.
Re claim 8:  Busch discloses the definition structure is made of DLC, as Busch discloses :  Busch discloses the definition structure includes DLC, as Busch discloses a definition structure locating the inorganic layer extending around the periphery of the organic material layer and the diamond like carbon layer, the organic and diamond like carbon layers in a region defined by the definition structure  and the definition structure directly in physical contact with surfaces of both the diamond like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device, as Busch discloses the barrier structure covers and seals the device such as the OLED (para. 0126) providing a barrier and protection from ingress of moisture and gases .(para. 0045), including from the edge of the substrate as shown in Fig. 1 which shows at the right edge for example of Fig. 1 (para. 0049), the layers extend across the substrate, and are pointed out in Fig. 1 at the edge of the substrate, which is a disclosure that the layers extend to the edge of the substrate.
Re claim 9:   Busch discloses the definition structure is made of DLC, as Busch discloses :  Busch discloses the definition structure includes DLC, as Busch discloses a definition structure locating the inorganic layer extending around the periphery of the organic material layer and the diamond like carbon layer, the organic and diamond like carbon layers in a region defined by the definition structure  and the definition structure directly in physical contact with surfaces of both the diamond like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device, as Busch discloses the barrier structure covers and seals the device such as the OLED (para. 0126) providing a barrier and protection from ingress of moisture and gases .(para. 0045), including from the edge of the substrate as shown in Fig. 1 which shows at the right edge for example of Fig. 1 (para. 0049), the layers extend across the substrate, and are pointed out in Fig. 1 at the edge of the substrate, which is a disclosure that the layers extend to the edge of the substrate.
Re claim 10:  Busch disclose a display  device as  Busch discloses an OLED display substrate, as Busch discloses in Fig. 1 a substrate with the layers on the substrate and the device is an OLED (para. 0045  and 0049 and Fig. 1) and the structure is for a barrier for an OLED (para. 0005)  providing protection from diffusion and aging  (para. 0045)including 
Re claim 18:  Re claim 4:  Busch discloses the layers are 0.5 to 30 nm (para. 0028), which overlaps the recited thickness, therefore the recited thickness if obvious (MPEP 2144.05).
Re claim 20:  :  Busch discloses the definition structure is made of DLC, as Busch discloses :  Busch discloses the definition structure includes DLC, as Busch discloses a definition structure locating the inorganic layer extending around the periphery of the organic material layer and the diamond like carbon layer, the organic and diamond like carbon layers in a region defined by the definition structure  and the definition structure directly in physical contact with surfaces of both the diamond like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device, as Busch discloses the barrier structure covers and seals the device such as the OLED (para. 0126) providing a barrier and protection from ingress of moisture and gases .(para. 0045), including from the edge of the substrate as shown in Fig. 1 which shows at the right edge for example of Fig. 1 (para. 0049), the layers extend across the substrate, and are pointed out in Fig. 1 at the edge of the substrate, which is a disclosure that the layers extend to the edge of the substrate.

Claim(s) 3 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al (US 2011/0122486 A1)(“Busch”) in view of Padiyath et al (US 2007/0020451 A1)(“Padiyath”) as applied to claim1 and 10   above, and further in view of Ishitaka et al (US 2005/0023433 A1)(“Ishitaka”) and of Kaji et al (US 2004/0053498 A1)(“Kaji”).
Busch in view of Padiyath discloses the limitations of claims 1 and 10 as stated above.  Busch in view of Padiyath is silent with respect to the recited range of relative fluorine content in the DLC layer.
Ishitaka, in the same field of endeavor of display device (Abstract( with and DLC layer containing fluorine (para. 0066), discloses a range of fluorine concentration in wt% which overlaps the recited range, as Ishitaka discloses 10% (para. 0066), ang therefore the recited range is anticipated (MPEP 2131.05) or , in the alternative , is obvious (MPEP 2144.05).
Kaji, in the same field of endeavor of diamond like carbon barrer layer (para. 0079-0080), discloses that there is a range of fluorine content in wt% in which the C-C coupling in sp3 hybrid orbital bonding is dominant, and shown in Fig. 5 (para. 0079) and where the sp2 is dominant is at higher wt% (para. 0079).  Fig. 5 shows that in a range that includes 10wt% and below, which overlaps the recited range, is preferable for strengthening the barrier function with thinner film thickness of the fluorine containing DLC layer (para. 0079-0080) and the recited range is therefore obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the concentration of fluorine disclosed by Ishitaka with the device disclosed by Busch in view of Padiyath in order to obtain the benefit for the barrier properties as disclosed by Kaji.

Claim(s) 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al (US 2011/0122486 A1)(“Busch”) in view of Padiyath et al (US 2007/0020451 A1)(“Padiyath”).
Busch discloses a method for preparing an  OLED device on a base substrate and  packaging units covering the device, as the packaging is shown in Fig. 1 as the layers labeled as B (para. 0049), the packaging unit including the layers shown in Fig. 1 
Including  forming an inorganic material layer, an organic material layer, a diamond like carbon layer between the inorganic and organic layers and in direct physical contact with both layers, as Busch discloses in Fig. 1 additional layers such as an adhesive layers for example to ensure adhesion of the core layers to the other layers (para. 0049 and Fig.), the core layers and matrix layers and adhesive layers being repeated many times (para. 0049)
The packaging unit includes definition structure locating the inorganic layer extending around the periphery of the organic material layer and the diamond like carbon layer, the organic and diamond like carbon layers in a region defined by the definition structure  and the definition structure directly in physical contact with surfaces of both the diamond like carbon layer and the inorganic material layer extending in a direction from the base substrate to the OLED device, as Busch discloses the barrier structure covers and seals the device such as the OLED (para. 0126) providing a barrier and protection from ingress of moisture and gases .(para. 0045), including from the edge of the substrate as shown in Fig. 1 which shows at the right edge for example of Fig. 1 (para. 0049), the layers extend across the substrate, and are pointed out in Fig. 1 at the edge of the substrate, which is a disclosure that the layers extend to the edge of the substrate.
Busch discloses the diamond like carbon may contain F and/or O or N or Si or Ag (para. 0092).  
Padiyath, in the same field of endeavor of barrier multilayer stacks (Abstract) for OLED (para. 0002 and 0023), discloses that the addition of fluorine is particularly useful addition to DLC (diamond-like carbon) coating in enhancing the barrier properties of DLC coatings (para. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Paiyath with the device disclosed by Busch and therefore to have chosen fluorine as the additive in the DLC coating disclosed by Busch because  Padiyath discloses the benefit of choosing fluorine as the additive to the DLC barrier coating.
Re claim 13:  Busch discloses the forming of the DLC layer and the organic layer includes forming the DLC layer and the organic layer on the inorganic layer, which corresponds to the region defined by the definition layer, as   Busch discloses a method for preparing an  OLED device on a base substrate and  packaging units covering the device, as the packaging is shown in Fig. 1 as the layers labeled as B (para. 0049), the packaging unit including the layers shown in Fig. 1 
Including  forming an inorganic material layer, an organic material layer, a diamond like carbon layer between the inorganic and organic layers and in direct physical contact with both layers, as Busch discloses in Fig. 1 additional layers such as an adhesive layers for example to ensure adhesion of the core layers to the other layers (para. 0049 and Fig.), the core layers and matrix layers and adhesive layers being repeated many times (para. 0049).
Re claim 15:  Busch discloses repeating the steps of sequentially forming layers of packaging units over the packaging units, as Busch discloses a method for preparing an  OLED device on a base substrate and  packaging units covering the device, as the packaging is shown in Fig. 1 as the layers labeled as B (para. 0049), the packaging unit including the layers shown in Fig. 1 
Including  forming an inorganic material layer, an organic material layer, a diamond like carbon layer between the inorganic and organic layers and in direct physical contact with both layers, as Busch discloses in Fig. 1 additional layers such as an adhesive layers for example to ensure adhesion of the core layers to the other layers (para. 0049 and Fig.), the core layers and matrix layers and adhesive layers being repeated many times (para. 0049).
Re claim 16:  Busch discloses an inorganic layer such as a nitride on the outermost surface of the multilayers of the  device (para. 0020)  in order to be compatible with body fluid (para. 0019-0020) for example for medical implant use (para. 0043-0044) .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al (US 2011/0122486 A1)(“Busch”) in view of Padiyath et al (US 2007/0020451 A1)(“Padiyath”) as applied to claim 11 above, and further in view of Chen et al (U S2014/0118947 A1)(“Chen”) and of Lee et al (US 2019/0165298 A1)(“Lee”).
Busch in view of Padiyath discloses the limitations of claim 11 as stated above.  Busch in view of Padiyath is silent with respect to the recited steps of patterning.
Chen, in the same field of endeavor of packaging of sensitive electronic devices (Abstract), discloses forming openings by photolithography (para. 0048) in a layer 160 that corresponds to an encapsulation layer (Para. 0028 and Fig. 4A) and forming in the openings a barrier structure SWB(para. 0028).
Lee, in the same field of endeavor of organic light emitting device encapsulation (para. 0033), discloses that patterning and encapsulation includes photolithography process which includes patterning and etching photoresist (para. 0043) which include devoping and photoresist (para. 0043) and stripping the photoresist (para. 0047).
It would have beenobvious t one of ordinary skill in the art before the effective filing date of the claimed inventio to have combined the method disclosed by Chen with the method disclosed by Busch in view of Padiyath in order to obtain the benefit of improved properties of performance of the light emitting display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Lee with the method disclosed by Busch in view of Padiyath because Lee disclosed material of the method of photolithography which are of art recognized suitability for an intended purpose (MPEP 2144.07).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895